People v Parks (2020 NY Slip Op 06062)





People v Parks


2020 NY Slip Op 06062


Decided on October 27, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 27, 2020

Before: Gische, J.P., Oing, Scarpulla, Mendez, JJ. 


Ind No. 4000/08 Appeal No. 12212 Case No. 2018-1410 

[*1]The People of the State of New York, Respondent,
vMaurice Parks, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Christopher P. Marinelli of counsel), for respondent.

Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered June 23, 2009, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a prison term of fifteen years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence disproved defendant's justification defense beyond a reasonable doubt. Defendant was not justified in chasing the fleeing victim and stabbing him 18 times, after it was clear that the victim was not using deadly force against defendant and that any potential danger
had passed. The evidence also supports the conclusion that defendant intended to kill the victim (see generally People v Getch, 50 NY2d 456, 465 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 27, 2020